Citation Nr: 0935478	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-11 532	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected multiple sclerosis with weakness and 
numbness in the hands, weakness in the legs, and headaches 
(hereinafter MS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, D.A., A.A., and L.L.


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The Veteran served on active duty from August 1998 to August 
2001 and from July 2003 to August 2006.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Salt Lake City, 
Utah (RO), which granted service connection for MS and 
assigned a 30 percent rating effective August 29, 2006.  The 
Veteran timely appealed.  Headaches were added as part of the 
MS by July 2008 rating decision.

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge sitting at the RO in April 2009, and a 
transcript of the hearing is of record.

The issues of service connection for a psychiatric disability 
secondary to service-connected MS and a total disability 
rating based on individual unemployability due to service-
connected disability have been raised by the Veteran, 
including at his April 2009 personal hearing, and are 
referred to the RO for adjudication.


FINDING OF FACT

The Veteran's MS is manifested by symptoms which are mostly 
sensory and subjective in nature, to include numbness, 
headaches, and fatigue, with a few exacerbations, without 
objective evidence of significant disability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for MS are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 
8018-8100 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2006).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in November 2006, prior to 
adjudication, that informed him of the requirements needed to 
establish entitlement to service connection.  Service 
connection was subsequently granted for MS by rating decision 
in March 2007.  

Although the Veteran was not notified of the requirements to 
establish entitlement to an increased rating until later, the 
VA General Counsel has held that 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate newly raised or 
"downstream" issues, such as the claims for increased 
compensation following the initial grant of service 
connection for a disability, in response to notice of its 
decision on a claim for which VA has already given the 
appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  The appropriate notice has been given in 
this case with respect to the increased rating claim.

In accordance with the requirements of VCAA, the November 
2006 letter informed the Veteran what evidence and 
information he was responsible for obtaining and the evidence 
that was considered VA's responsibility to obtain.  No 
additional private medical evidence was subsequently added to 
the claims files.  

The Veteran was informed in the November 2006 letter that an 
appropriate effective date would be assigned if his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Because this case involves an initial rating, the 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) are inapplicable.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A relevant VA examination was 
conducted in December 2008.  

The Board concludes that all available evidence that is 
pertinent to the claim has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issue.  The Veteran has been given ample 
opportunity to present evidence and argument in support of 
his claim, including at his April 2009 hearing.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 
(2008).  


Analysis of the Claim

The Veteran was granted service connection for MS in a March 
2007 rating decision and assigned a 30 percent disability 
rating under Diagnostic Codes 8018-8100, effective August 29, 
2006.

The Veteran has contended, including at his April 2009 
personal hearing, that his MS is more severely disabling than 
is reflected by the currently assigned 30 percent disability 
rating.  Having carefully considered the Veteran's 
contentions in light of the evidence of record and the 
applicable law, the Board concludes that the criteria for a 
higher rating for the Veteran's MS are not met.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation,  38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, where the Veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the Veteran on motion. The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
Veteran is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, at 262 
(1994).

MS is generally rated under Diagnostic Codes 8018 as a 
neurological condition or convulsive disorder.  The minimum 
rating for this disorder is 30 percent.  In order to warrant 
more than a 30 percent rating, the disorder may be rated on 
its residuals.  Disability from neurological conditions and 
convulsive disorders and their residuals may be rated from 10 
to 100 percent in proportion to the impairment of motor, 
sensory, or mental function.

Psychotic manifestations, complete or partial loss of use of 
one or more extremities, speech disturbances, impairment of 
vision, disturbances of gait, tremors, visceral 
manifestations, etc., should be especially considered, 
referring to the appropriate bodily system of the schedule.  
With partial loss of use of one or more extremities from 
neurological lesions, rate by comparison with the mild, 
moderate, severe, or complete paralysis of peripheral nerves.  
38 C.F.R. § 4.124a (2008).

Diagnostic Code 8018 provides for a minimum rating of 30 
percent for multiple sclerosis.  A note following states that 
it is required for the minimum ratings for residuals, that 
there be ascertainable residuals.  Determinations as to the 
presence of residuals not capable of objective verification, 
i.e., headaches, dizziness, fatigability, must be approached 
on the basis of the diagnosis recorded; subjective residuals 
will be accepted when consistent with the disease and not 
more likely attributable to other disease or to no disease.  
Id.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, migraines 
with characteristic prostrating attacks averaging one in two-
months over the last several months warrant a 10 percent 
rating.  Migraines with characteristic prostrating attacks 
occurring on an average once a month over the last several 
months warrant a 30 percent rating.  Migraines with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent rating.

The Veteran complained on VA examination in November 2006 of 
pain and numbness in his legs, numbness in the upper 
extremities, fatigue, and headaches.  He was noted that he 
worked at Blockbuster Video 25 a week and that his condition 
did not preclude full-time work.  He was not significantly 
limited in his daily activities.  Neurological evaluation was 
essentially normal.  The examiner noted that the evidence did 
not show loss of fine motor control in the upper extremities 
or weakness in the lower extremities.

MRIs of the brain beginning in November 2006 are reported to 
show findings compatible with MS.

VA treatment records for February 2007 reveal complaints of 
occasional gait imbalance and bilateral lower extremity 
numbness and tingling, no worse than before.

The Veteran complained on VA evaluation in June 2008 of 
fairly constant discomfort in his legs, daily headaches, and 
difficulty sleeping.  He had two types of headaches, with one 
type occurring multiple times a day for short periods and the 
other type occurring about five times over the previous three 
months and lasting up to seven hours at a time and requiring 
him to lie down.  He worked 32 hours a week doing logistics 
at OfficeMax.  The Veteran had a wide-based antalgic gait 
with slight hip swinging.  Cranial nerves were grossly 
intact.  Romberg was positive, and there was ataxia on tandem 
walking.  There was no additional loss of range of motion due 
to pain, weakness, impaired endurance, fatigue, 
incoordination, or flare-ups.  MS was diagnosed, progressive 
relapsing versus relapsing remitting.  It was noted that the 
Veteran had steady symptoms overall neurologically without 
any recent acute attacks and that his headaches were at least 
as likely as not related to his MS.

VA treatment records from September to December 2008 reveal 
that the Veteran complained in October 2008 of worsening 
balance problems, hands feeling weaker, and visual 
difficulty.  When seen in November, motor strength was 5/5, 
there was no atrophy or fatigability, Romberg was negative, 
and coordination and tone were normal; there was some 
decrease in sensation.  It was reported in December that the 
Veteran's headaches sounded like tension headaches but that 
there was some features of migraines.  He said that he had up 
to 100 short headaches a day, which were sharp and painful.  

When examined by VA in December 2008, the Veteran complained 
of numbness, fatigue, weakness, decreased exercise tolerance, 
periodic tremors, and daily headaches.  He was taking 
medication for his MS.  He said that he had been laid off in 
June 2008 because of restructuring of the company and not 
because of medical issues.  He was going to school for 
computer data drafting.  He said that he usually missed about 
one day a week of school due to fatigue.  Physical 
examination revealed 5/5 strength in the upper extremities 
and 4+/5 strength in the lower extremities.  Sensory 
examination was normal to light touch and vibration.  
Reflexes were brisk at the knees, 2+ elsewhere, and 
symmetrical.  Toes were down going; there was no clonus.  MS 
was diagnosed.

According to a March 2009 statement from E.R., a friend of 
four years, there had been deterioration in the Veteran's 
condition to the point that he could no longer play with his 
children and had difficulty controlling his extremities.

The Veteran, his wife, his mother, and a friend testified in 
April 2009 to the Veteran's deteriorating condition, 
including the contention that he fell on a constant basis and 
had significant headaches. 

A June 2009 decision of the Social Security Administration 
(SSA) awarded disability benefits, effective in June 2008, 
for MS and degenerative disc disease (DDD) of the cervical 
spine.  

In the instant case, there is no competent medical evidence 
that the Veteran experiences manifestations of MS sufficient 
to warrant a rating in excess of the disability rating 
currently assigned.

The objective medical evidence on file, especially the 
findings in November and December 2008 of essentially normal 
motor and sensory functioning with no atrophy or 
fatigability, do not warrant an evaluation in excess of 30 
percent for MS.  See 38 C.F.R. § 4.124a.  There is no medical 
evidence of any partial loss of use of one or more 
extremities from neurological lesions, so as to be rated by 
comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.

The Veteran currently complains of paresthesias and numbness, 
decreased exercise tolerance, headaches, and fatigue.  The 
evidence does not indicate that his impairments result in 
limitations sufficient to warrant a rating in excess of 30 
percent for residuals; there is no evidence of atrophy, 
paralysis, or severe weakness comparable to paralysis, and 
the recent VA medical evidence indicates that the Veteran 
retains essentially full use of his extremities.  Moreover, 
the Veteran's headaches were considered in December 2008 to 
be more tension type than migraine, and there is no medical 
evidence that they are equivalent to more than a 30 percent 
rating under Diagnostic Code 8100 for characteristic 
prostrating attacks averaging once a month over the last 
several months.

Furthermore, there is no evidence that pain, weakness, 
fatigability, diminished endurance, or incoordination 
restrict the Veteran's range of motion.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In short, there is no evidence that he has any residuals of 
multiple sclerosis that cause limitation sufficient to 
warrant a rating in excess of the 30 percent rating currently 
assigned under Diagnostic Code 8018.

The Board has considered whether this case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  The record reflects that the 
Veteran has not required frequent hospitalizations for the 
service-connected disability and that the manifestations of 
the disability are not in excess of those contemplated by the 
schedular criteria.  It was reported in December 2008 that 
the Veteran left his job in June 2008 because of a 
restructuring of the company and not due to the Veteran's 
medical condition.  Although he has been awarded SSA 
disability benefits, the disabilities noted by SSA included 
DDD of the cervical spine, which means that the award was for 
more than just MS.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Accordingly, the Board has concluded 
that referral of this case for extra-schedular consideration 
is not in order.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for MS is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


